PER CURIAM:
This Court, on May 9th, 1969, entered an order affirming the judgment of the trial court in this state habeas corpus ease, 438 F.2d 1147. That judgment was based on the case of Mosley v. Smith (5 *1148Cir.) 404 F.2d 346. That judgment was subsequently suspended by an order of this court pending a proposed rehearing en banc of the companion case, to wit, Salisbury v. Grimes (5 Cir., 1968) 406 F.2d 50. It now appearing that the en banc court in the Salisbury case has been dissolved, the law of this circuit stands as stated in Mosley v. Smith, supra. The judgment and order of this court, dated May 9, 1969 affirming the judgment of the trial court denying relief to appellant Fleming, is hereby reinstated.